Case 1:20-cv-22995-KMW Document 64 Entered on FLSD Docket 02/05/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                              Case No. 20-22995-CIV-WILLIAMS

  SILVA HARAPETI,

          Plaintiff,

  vs.

  CBS TELEVISION STATIONS INC.,

       Defendant.
  ______________________________/

                                            ORDER

          THIS MATTER is before the Court on Magistrate Judge Lauren F. Louis’ Report

  and Recommendation (“Report”) on Plaintiff Silva Harapeti’s motion for conditional

  certification of collective action. (DE 63). In the Report, Judge Louis recommends that

  Plaintiff’s motion be denied. No objections to the Report were filed. Upon an independent

  review of the Report, the record, and applicable case law, it is ORDERED AND

  ADJUDGED as follows:

          1.      Judge Louis’ Report (DE 63) is AFFIRMED AND ADOPTED.

          2.      Plaintiff’s motion is (DE 38) is DENIED.

          DONE AND ORDERED in chambers in Miami, Florida this 5th day of February,

  2020.
